Howell, J.
This is an appeal from a judgment dismissing a rule taken by the plaintiff on the sheriff, to compel the latter to credit the writ of seizure and sale issued in this case, with the balance which plaintiff alleges should be in the sheriff’s hands, after paying all the legal costs, charges and taxes, and in addition to the amount recovered by the plaintiff on the writ. The judgment is, in its nature, a final, ■and not an interlocutory one, and not being signed, can not be revised on appeal.
It is therefore ordered that the appeal herein be dismissed, with ■costs.
Rehearing refused,